Citation Nr: 1724343	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  09-05 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a prostate disability, to include prostate cancer, elevated prostate specific antigen, and low sperm count, due to radiation exposure.

REPRESENTATION

Veteran represented by:	David Hicks, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to February 1991. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This matter was initially before the Board in April 2012, when it was remanded for further development.  It now returns for appellate review.  In this regard, the Board notes that there has not been substantial compliance with April 2012 remand instructions, to include issuance of a supplemental statement of the case.  Stegall v. West, 11 Vet. App. 268 (1998).  However, in the circumstances presented in this case, as the appeal is dismissed below, the Board is not specifically directing that the April 2012 remand directives be accomplished; nonetheless all appropriate action by the Agency of Original Jurisdiction (AOJ) must be undertaken, to include compliance with the April 2012 remand directives, before the claim is again returned to the Board for appellate review.  

In this case, the Veteran's surviving spouse submitted a request for substitution, VA Form 21-0847, dated in June 2014 and received by VA in August 2014, within one year of the Veteran's death.  She also filed VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension and Accrued Benefits by a Surviving Spouse or Child, which is also considered a request for substitution, in July 2014 and again in July 2016.  38 C.F.R. § 3.1010 (c)(2) (2016).  However, while the AOJ adjudicated her claims for nonservice-connected burial benefits and survivor pension benefits, the AOJ has not made a specific determination regarding her request for substitution in regard to the appeal herein.  The AOJ must provide written notification of the granting or denial of a request to substitute to the person who filed the request, together with notice in accordance with § 3.103(b)(1) in the first instance, including any request to substitute in an appeal pending before the Board of Veterans' Appeals.  38 C.F.R. § 3.1010 (e).  Accordingly, the Board cannot rule on the Veteran's surviving spouse request for substitution in this case in the first instance, and the appeal must be dismissed; the request is referred to the AOJ for appropriate action.  



FINDING OF FACT

In June 2014 the Board was notified through documents associated with the record in Virutal VA, that the Veteran died in June 2014.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2015); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2015); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.





		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


